Citation Nr: 1232287	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-26 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for Addison's disease, to include as secondary to claimed herbicide exposure. 

4.  Entitlement to an evaluation in excess of 20 percent for status post excision of herniated nucleus pulposes with degenerative arthritis of the lumbosacral spine, to include entitlement to a total disability evaluation based on individual unemployability.
 

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was retained by the New York, New York, RO.

In September 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for the express purpose of affording the Veteran a hearing before the Board.  Such was accomplished in February 2012, when the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder. 
The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence. 

In April 2012, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for a cervical spine disorder, entitlement to service connection for Addison's disease, and entitlement to an evaluation in excess of 20 percent for status post excision of herniated nucleus pulposes with degenerative arthritis of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied entitlement to service connection for a cervical spine disorder based on the finding that an acquired cervical spine condition had not been demonstrated.
 
2.  New evidence associated with the claims file since the March 1984 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disorder, or raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The Board's March 1984 decision that denied the Veteran's claim for entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1104, 20.1105 (2011). 

2.  As evidence received since the Board's March 1984 denial is new and material, the criteria for reopening the Veteran's claim for entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board has reopened the Veteran's claim of entitlement to service connection for a cervical spine disorder.  No additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Laws and Regulations

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002). 

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2011).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 

Entitlement to service connection for a neck condition was originally denied by the RO in an October 1982 rating decision.  In pertinent part, the RO determined that the neck condition shown in service was acute and transitory and was not found on recent VA examination.  The Veteran appealed this decision.

In a March 1984 decision, the Board denied entitlement to service connection for a cervical spine disorder, finding that an acquired cervical spine condition had not been demonstrated.  It was indicated that while a VA examination report noted spondylosis of the cervical spine, that condition was a congenital or developmental defect or abnormality (and as such was not a disability for compensation purposes).  As no other neck or cervical spine condition was demonstrated, service connection for a cervical spine disorder was found not to be warranted. 

As noted above, when a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2011).  

In April 2006, the Veteran sought to reopen his claim of entitlement to service connection for a cervical spine disorder.  This appeal arises from the RO's June 2007 rating decision that denied reopening that claim of entitlement to service connection for spondylosis of the cervical spine, finding that no new and material evidence had been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the March 1984 Board denial includes statements from the Veteran and his spouse; VA examination reports dated in December 1991, February 1997, and October 2006; private treatment records dated from 1991 to 2012; records from the Social Security Administration (SSA); VA treatment records dated from 2001 to 2009; and a February 2012 videoconference hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record includes private treatment records dated from 2004 to 2011 as well as VA treatment records dated in 2006 showing assessments and diagnoses of cervical spine disorders, specifically degenerative disc disease and degenerative joint disease.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the presence of a current disability (cervical spine degenerative disc and joint disease).  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an evaluation in excess of 20 percent for status post excision of herniated nucleus pulposes with degenerative arthritis of the lumbosacral spine as well as entitlement to service connection for a cervical spine disorder and for Addison's disease is warranted.

In multiple written statements as well as during his March 2012 Board hearing, the Veteran contends that his current cervical spine disorder was incurred during or is causally related to active service.  He further alleges that his currently diagnosed Addison's disease was secondary to in-service herbicide exposure in Vietnam. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including endocrinopathies, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board notes that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2011).  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2011).  The Federal Circuit Court has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or along the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).
 
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2011).

While the claimed disorder of Addison's disease is not a disease that VA has recognized as being presumptively associated with herbicide exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As an initial matter, evidence of record does not confirm that the Veteran set foot into Vietnam during active service.  He alleges that he was a member of Special Forces and was assigned to a unit in Vietnam in 1972, performing classified special operations in Laos and Cambodia.  Service treatment records and service personnel records associated with the file only detail periods of foreign service and duty assignments in Germany.  The Veteran's DD Form 214 from his period of service from April 1978 to April 1981 indicated that he been awarded a Parachute Badge and listed his military occupational specialty (MOS) as Administrative Specialist.  However, the Board must also acknowledge that sections of the Veteran's service personnel records, to include his early duty assignments, are illegible.  While his April 2006 VA Form 21-526 (Veteran's Application for Compensation or Pension) specifically noted that he denied any service in Vietnam, he has repeatedly indicated that he was stationed in Vietnam in multiple written statements of record as well as during his February 2012 hearing.  Thus, the Board finds that further development of the Veteran's claim is needed at this juncture.  The RO should contact the National Personnel Records Center (NPRC) and/or any other appropriate agency to request verification of the Veteran's service in Vietnam.

Service treatment records showed that the Veteran was treated for complaints of neck pain in October 1980 but are void of any reference to Addison's disease.  Post-service evidence of record (VA and private treatment records as well as VA examination reports) detailed findings of Addison's disease as well as multilevel cervical spine degenerative disc disease and degenerative joint disease.  

The Veteran has continually asserted that his physician has related his current cervical spine disorder to his service.  He competently maintains that he has been experiencing chronic neck pain since that time.  Indeed, considering he initially filed a claim for benefits in 1982 (less than a year after service), the statements are also deemed credible.  Reference is also made to the opinion provided by the Veteran's wife, who is a registered nurse, that there is a cause and effect relationship between the Veteran's active service and his current cervical spine disability.

The Veteran also submitted private physician's statements concerning his claimed endocrine disorder.  Notably, in a March 2012 statement, D. Mastrianni, M.D., opined that the Veteran's medical health has undoubtedly been influenced adversely by his Vietnam service, both in terms of the direct trauma his body sustained and by his toxin exposure.  He noted that he was specifically asked to comment on whether he knew any genetic or other explanation for a predisposition to dysfunction of the adrenal or pituitary gland.  However, he concluded that he was unaware of any situation like this in the Veteran's family.  A February 2012 statement from a J. Watsky, M.D., provided a similar but less definitive opinion.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Thus, in light of the cumulative record discussed above, the AMC should obtain a VA medical examination(s) to ascertain the nature and etiology of the Veteran's claimed cervical spine disorder and Addison's disease on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, the Board notes that the Veteran testified that he had submitted a statement from a Dr. Herzog.  He said the statement provided an opinion that related his cervical spine disorder to his active service.  This statement has not been associated with the file.  On remand, the AMC should assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1).

With regard to the Veteran's claim for an increased evaluation, the Board observes that the Veteran last had a VA examination to evaluate his service-connected lumbar spine disability in October 2006.  During his February 2012 hearing, the Veteran discussed increased lumbar spine disability residuals, to include pain and limitation of function.  He described how his symptoms had worsened.  Hearing Transcript (T.) at pages 4- 6.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected lumbar spine disability. 

The claims file reflects that the Veteran receives ongoing treatment for his health care needs from the VA Medical Center (VAMC) in Albany, New York.  The claims file only includes treatment records from the Albany VAMC dated up to November 2009.  Any additional records should be obtained from that facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based on individual unemployability (TIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, while he acknowledged that he was receiving Social Security disability benefits on account of his non-service connected cancer, the Veteran expressed his belief that he would be unable to work due solely to his service connected low back disability.  T. at page 5.  Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected lumbar spine disability as well as his claimed cervical spine disorder and Addison's disease.  Of particular interest are all private treatment records from Drs. Herzog, Mastrianni, and Watsky.  The AMC should also obtain VA clinical records pertaining to the Veteran's service-connected lumbar spine disability and claimed cervical spine and adrenal gland disorders from the Albany VAMC for the period from November 2009 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain legible copies of the Veteran's complete service personnel records as well as copies of the Veteran's DD Form 214 from his periods of service from February 1972 to April 1978.

All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Verify whether the Veteran served in Vietnam or in the inland waterways of Vietnam or otherwise had any exposure to herbicides.  Such development should include contacting the NPRC and/or the U.S. Army and Joint Services Records Research Center (JSRRC) to research the Veteran's assigned unit records in 1972. 

4.  Thereafter, the AMC should schedule the Veteran for a VA spine examination by an appropriate physician to address the nature and etiology of his claimed cervical spine disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disorder had its onset in service or is otherwise casually related to the Veteran's active service.  For purposes of this examination/opinion request, the clinician is directed to assume, based on the evidence currently of record, that the Veteran has experienced chronic neck pain since separation from service.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran should be afforded an appropriate VA endocrine examination to determine the nature and etiology of his claimed Addison's disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed endocrine disorder is casually related to his period of active service, to include claimed in-service chemical exposure or verified herbicide exposure.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting a causal connection between the claimed disorder and events during service as well as the private physician statements of record dated in February 2012 (J. W., M. D.) and March 2012 (D. M. M., M. D.). 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  Thereafter, the Veteran should be afforded an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected status post excision of herniated nucleus pulposes with degenerative arthritis of the lumbosacral spine.  All indicated tests and studies (to include X-rays and/or NCV/EMG) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should also render a specific finding as to whether, during the examination, the Veteran exhibited either forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine.  The examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the lumbar spine, and whether there is likely to be additional range of motion loss of the service-connected lumbar spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.  The examiner should indicate whether there is evidence of any additional loss of range of motion of the lumbar spine due to these factors that is equivalent to forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, OR unfavorable ankylosis of the entire spine. 

The examiner should also identify all neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction, with reference to the nerve(s) affected. 

Additionally, the examiner should determine, without taking age into account, whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

8.  Upon completion of the above, readjudicate the issues on appeal, to include the issue of entitlement to a TIU, with consideration of all evidence obtained since the issuance of the statement of the case in July 2008.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


